      Case 2:19-cv-05817-GMS Document 41 Filed 12/28/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David Keith,                                    No. CV-19-05817-PHX-GMS
10                  Plaintiff,                       ORDER
11   v.
12   D&S Funding LLC, et al.,
13                  Defendants.
14
15
16         The Court has been advised that Defendant Sonia Montalvo Davila filed bankruptcy
17   on November 2, 2020 (Doc. 37). Accordingly,
18         IT IS HEREBY ORDERED that this matter is stayed.
19         IT IS FURTHER ORDERED vacating all pending hearings and/or deadlines. The
20   Stipulation to Extend Discovery Deadlines (Doc. 38) is denied as moot.
21         IT IS FURTHER ORDERED that counsel file a Joint Status Report on or before
22   February 19, 2021, advising the Court whether the bankruptcy stay has been lifted and the
23   case is ready to proceed. If counsel fails to comply with this Order, this matter may be
24   dismissed as to Defendant Sonia Montalvo Davila without further notice.
25         Dated this 28th day of December, 2020.
26
27
28
